Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 1-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (WO 2020/254720) in view of Deshpande et al. (WO 2021/153475) further in view of Lundqvist (WO 2020/130910).

Regarding claim 1 Hannuksela discloses a method performed by at least one processor, the method comprising: 
receiving a coded video stream that includes an access unit, including a picture (coded video sequence is a sequence of coded pictures in decoding order that is independently decodable, wherein the bitstream comprises access units - abstract); 
signaling a first flag, in an access unit delimiter of the coded video stream, that indicates whether the access unit includes either or neither one from among an intra random access point (IRAP) picture and a gradual decoding refresh (GDR) picture (Table in paragraph [0394] shows an access unit delimiter signaling “aud_irap_or_gdr_au_flag”; “aud_irap_or_gdr_au_flag” equal to one specifies that the AU containing the AU delimiter is an IRAP or GDR AU; “aud_irap_or_gdr_au_flag” equal to 0 specifies that the AU containing the AU delimiter is not an IRAP or GDR AU – [0395]).
However, fails to explicitly disclose signaling a second flag, in a picture header of the coded video stream, that indicates whether the picture is the IRAP picture; and decoding the picture, as a current picture, based on the signaling of the first flag and the second flag, wherein a value of the first flag and a value of the second flag are aligned.
In his disclosure Deshpande teaches signaling a second flag, in a picture header of the coded video stream, that indicates whether the picture is the IRAP picture; and decoding the picture, as a current picture, based on the signaling of the first flag and the second flag (Table 16C shows a picture header signaling “irap_pic_flag” which is being interpreted as the second flag; destination device 120 may include any device configured to receive encoded video data and to decide encoded video data – [0072]; note Table 16C is part of a transmitted encoded video data received by the destination device 120 that uses flag “irap_pic_flag” and “gdr_or_irap_pic_flag” in order to decode a picture).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.
However, fails to explicitly disclose wherein a value of the first flag and a value of the second flag are aligned.
Lundqvist teaches wherein a value of the first flag and a value of the second flag are aligned (the coded first portion 14 is decoded into a decoded first portion of sample values 18 and the coded second portion is decoded into a decoded second portion of sample values 17. The parameter set 1, the picture header 16, the coded first portion 14 and the coded second portion 15 may be packed in separate units. The units may be byte aligned – [0074]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lundqvist into the teachings of Hannuksela because such incorporation improves the error resilience (par. [0083]).

Regarding claim 2 Hannuksela discloses the method of claim 1. However, fails to explicitly disclose signaling a third flag, in the picture header of the coded video stream, that indicates whether the picture is the GDR picture, wherein the value of the first flag and a value of the third flag are aligned. 
In his disclosure Deshpande teaches signaling a third flag, in the picture header of the coded video stream, that indicates whether the picture is the GDR picture (Table 16C shows “gdr_pic_flag” being interpreted as the third flag in the picture header).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.
However, fails to explicitly disclose wherein the value of the first flag and a value of the third flag are aligned.
Lundqvist teaches wherein the value of the first flag and a value of the third flag are aligned (the coded first portion 14 is decoded into a decoded first portion of sample values 18 and the coded second portion is decoded into a decoded second portion of sample values 17. The parameter set 1, the picture header 16, the coded first portion 14 and the coded second portion 15 may be packed in separate units. The units may be byte aligned – [0074]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lundqvist into the teachings of Hannuksela because such incorporation improves the error resilience (par. [0083]).

Regarding claim 3 Hannuksela discloses the method of claim 2. However, fails to explicitly disclose wherein the third flag is signaled based on the second flag indicating that the picture is not the IRAP picture.
In his disclosure Deshpande teaches the third flag is signaled based on the second flag indicating that the picture is not the IRAP picture (Table 16C shows “gdr_pic_flag” being signaled when the value of “irap_pic_flag” equals 0 – Table 16, [0102, 0103]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.

Claim 11 corresponds to the system performing the method of claim 1. Therefore, claim 11 is being rejected on the same basis as claim 1.

Claim 12 corresponds to the system performing the method of claim 2. Therefore, claim 12 is being rejected on the same basis as claim 2.

Claim 13 corresponds to the system performing the method of claim 3. Therefore, claim 13 is being rejected on the same basis as claim 3.

Claim 20 corresponds to the non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor that receives a coded video stream that includes an access unit, including a picture, cause the processor to perform the method of claim 1. 

Claims 4-8, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (WO 2020/254720) in view of Deshpande et al. (WO 2021/153475) further in view of Lundqvist (WO 2020/130910) further in view of Denoval et al. (GB 2535453).

Regarding claim 4 Hannuksela discloses the method of claim 1. Hannuksela further discloses wherein the first flag has a value that indicates that the picture is either one from among the IRAP picture and the GDR picture (Table in paragraph [0394] shows an access unit delimiter signaling “aud_irap_or_gdr_au_flag”).
However, fails to explicitly disclose, the second flag has a value that indicates that the picture is the IRAP picture, and the method further comprises signaling a third flag, in a slice header of a slice of the picture of the coded video stream, that indicates whether any pictures prior to the IRAP picture are outputted.
In his disclosure Deshpande teaches the second flag has a value that indicates that the picture is the IRAP picture (Table 16C shows a picture header signaling “irap_pic_flag” which is being interpreted as the second flag).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.
However, fails to explicitly disclose signaling a third flag, in a slice header of a slice of the picture of the coded video stream, that indicates whether any pictures prior to the IRAP picture are outputted.
In his disclosure Denoval teaches signaling a third flag, in a slice header of a slice of the picture of the coded video stream, that indicates whether any pictures prior to the IRAP picture are outputted (“no_output_of_prior_pics_flag” syntax in “slice_segment_header()” – p.19, lines 31-35).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Denoval into the teachings of Hannuksela because such incorporation allows efficient streaming or extraction of data (p.9, line 17).

Regarding claim 5 Hannuksela discloses the method of claim 4. However, fails to explicitly disclose determining a network abstraction layer (NAL) unit type of the slice, wherein the third flag is signaled based on the NAL unit type that is determined.
In his disclosure Denoval teaches determining a network abstraction layer (NAL) unit type of the slice, wherein the third flag is signaled based on the NAL unit type that is determined
“if(nal_unit_type >=BLA_W_LP && nal_unit_type <= RSV_IRAP_VCL23)
      no_output_of_prior_pics_flag”	      
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Denoval into the teachings of Hannuksela because such incorporation allows efficient streaming or extraction of data (p.9, line 17).

Regarding claim 6 Hannuksela discloses the method of claim 5. However, fails to explicitly disclose wherein the third flag is signaled based on the NAL unit type being determined to be equal to IDR_W_RADL, IDR_N_LP, or CRA_NUT.
In his disclosure Deshpande teaches NAL unit types being IDR_W_RADL, IDR_N_LP, or CRA_NUT – p.20, second paragraph; p.51, third paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.
However, fails to explicitly disclose the third flag is signaled based on the NAL unit type being determined.
In his disclosure Denoval teaches the third flag is signaled based on the NAL unit type being determined 
“if(nal_unit_type >=BLA_W_LP && nal_unit_type <= RSV_IRAP_VCL23)
      no_output_of_prior_pics_flag”	      
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Denoval into the teachings of Hannuksela because such incorporation allows efficient streaming or extraction of data (p.9, line 17).

Regarding claim 7 Hannuksela discloses the method of claim 5. However, fails to explicitly disclose signaling a fourth flag, in the picture header of the coded video stream, that indicates whether the picture is the GDR picture, wherein the value of the first flag and a value of the fourth flag are aligned.
In his disclosure Deshpande teaches signaling a fourth flag, in the picture header of the coded video stream, that indicates whether the picture is the GDR picture (Table 16C shows “gdr_pic_flag” being interpreted as the fourth flag in the picture header).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.
However, fails to explicitly disclose wherein the value of the first flag and a value of the fourth flag are aligned.
Lundqvist teaches wherein the value of the first flag and a value of the fourth flag are aligned (the coded first portion 14 is decoded into a decoded first portion of sample values 18 and the coded second portion is decoded into a decoded second portion of sample values 17. The parameter set 1, the picture header 16, the coded first portion 14 and the coded second portion 15 may be packed in separate units. The units may be byte aligned – [0074]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lundqvist into the teachings of Hannuksela because such incorporation improves the error resilience (par. [0083]).

Regarding claim 8 Hannuksela discloses the method of claim 7. However, fails to explicitly disclose wherein the third flag is signaled based on the second flag indicating that the picture is not the IRAP picture.
In his disclosure Deshpande teaches the third flag is signaled based on the second flag indicating that the picture is not the IRAP picture (Table 16C shows “gdr_pic_flag” being signaled when the value of “irap_pic_flag” equals 0 – Table 16, [0102, 0103]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Hannuksela because by incorporating picture type syntax the  reconstruction of the output signal is improved.

Claim 14 corresponds to the system performing the method of claim 4. Therefore, claim 14 is being rejected on the same basis as claim 4.

Claim 15 corresponds to the system performing the method of claim 5. Therefore, claim 15 is being rejected on the same basis as claim 5.

Claim 16 corresponds to the system performing the method of claim 6. Therefore, claim 16 is being rejected on the same basis as claim 6.

Claim 17 corresponds to the system performing the method of claim 7. Therefore, claim 17 is being rejected on the same basis as claim 7.

Claim 18 corresponds to the system performing the method of claim 8. Therefore, claim 18 is being rejected on the same basis as claim 8.

Claims 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (WO 2020/254720) in view of Deshpande et al. (WO 2021/153475) further in view of Lundqvist (WO 2020/130910) further in view of Wang et al. (US 2021/0168359).

Regarding claim 9 Hannuksela discloses the method of claim 1, wherein the decoding comprises: 
constructing a reference picture list (generating reference picture lists – [0141-0142]); 
generating an unavailable reference picture in the reference picture list (inactive reference picture – [0139]; reference picture marked as “unused for reference” – [0142]); and
checking bitstream conformance, for references pictures in the reference picture list, that the following constraints apply: 
a number of entries that are indicated to be in the reference picture list is not less than a number of active entries that are indicated to be in the reference picture list (the number of active reference pictures may be indicated for each list, and the use of the pictures beyond the active ones in the list as reference for inter prediction is disabled; one or both the reference picture list initialization and reference picture list modification may process only active reference pictures among those reference pictures that are marked as "used for reference" or alike – [0142]), 
each picture referred to by an active entry in the reference picture list is present in a decoded picture buffer (DPB) (reference pictures are stored in a decoded picture buffer – [0142, 0355, 0368]).
However, fails to explicitly disclose each picture referred to has a temporal identifier value less than or equal to a temporal identifier value of the current picture, and each picture referred to by an entry in the reference picture list is not the current picture and is indicated by a picture header flag to potentially be a reference picture.
In his disclosure Wang teaches each picture referred to has a temporal identifier value less than or equal to a temporal identifier value of the current picture, and each picture referred to by an entry in the reference picture list is not the current picture and is indicated by a picture header flag to potentially be a reference picture (a reference picture list is not allowed to include any reference picture with a TemporalId greater than the current picture – [0099]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Hannuksela because improves the compression ratio with little to no sacrifice in image quality (par. [0003]).

Regarding claim 10 Hannuksela discloses the method of claim 9, wherein the checking bistream conformance is performed based on determining the current picture is an independent decoder refresh (IDR) picture, a clean random access (CRA) picture, or a gradual decoding refresh (GDR) picture (determine if coded picture is or not an IDR picture – [0453]).
Claim 19 corresponds to the system performing the method of claim 9. Therefore, claim 19 is being rejected on the same basis as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482